DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on December 17, 2021.  Claims 1, 10, and 19 were amended.  Thus, claims 1-27 are pending. 

Allowable Subject Matter
Claims 1-27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, detecting a current signal as part of a ranging operation, receiving sensor data representing the current signal from at least one sensor as part of the ranging operation, and a formation resistivity evaluation tool residing in the formation evaluation system operable to derive current distribution data and obtain a current distribution along the conductive material from the sensor data received as part of the ranging operation and calculate a resistivity of the formation from the current distribution.  Therefore, claim 1, and dependent claims 1-9, are allowable over the prior art of record.
The primary reason for the allowance of claim 10, as well as claim 19, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, receiving sensor data representing a 

It is noted that the closest prior art, U.S. Patent Publication 2010/0114492 A1, to Zhao et al., teaches a method a method of measuring a resistivity parameter of an earth formation.
U.S. Patent Publication 2015/0083409 A1, to Hay et al., is directed to a rotationally independent wellbore ranging system.
U.S. Patent Publication 2009/0030615 A1, to Clark, is directed to a method of locating a conductive target from a wellbore.
U.S. Patent Publication 2017/0212269 A1, Itskovich et al., is directed to evaluating a volume of interest of an earth formation intersected by a borehole

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864